Citation Nr: 0605679	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to a compensable initial rating for hepatitis 
C.

2.  Entitlement to an effective date earlier than October 4, 
2000, for grant of service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1977 to February 
1981.

This appeal arises to the Board of Veterans' Appeals (Board) 
from April 2001 and September 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In November 2004, the Board remanded the case to the RO for 
additional development.  

In an October 2005 rating decision, the RO reinstated service 
connection for hepatitis C, effective from October 4, 2000.  
Because the RO granted the benefit sought, the appeal of the 
September 2003 rating decision that severed service 
connection for hepatitis C is moot. 

In October 2005, the veteran submitted additional evidence to 
the RO that has not been considered in a supplemental 
statement of the case and the veteran did not waive his right 
to initial RO consideration of this evidence; however, much 
of the evidence submitted does not address the current 
severity of or the effective date for service connection for 
hepatitis.  The remainder of the evidence consists of copies 
of medical reports earlier considered by the RO.  Thus, a 
remand for initial RO consideration of this evidence is not 
necessary.  38 C.F.R. § 20.1304(c) (2005).  

The veteran pursued secondary service connection for 
disorders claimed to be caused or aggravated by his service-
connected hepatitis C and treatment.  Subsequently, the RO 
severed service connection for hepatitis C and in April 2004 
decision, denied the secondary service connection claims on 
the basis that hepatitis C was no longer service-connected.  
Because the RO has re-established service connection for 
hepatitis C, the veteran and his representative are invited 
to renew such secondary service connection claims.  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
hepatitis was denied in a May 1994 rating decision.  

2.  The veteran did not appeal the May 1994 rating decision 
and it became final. 

3.  The veteran has not alleged that the May 1994 rating 
decision is based on CUE.

4.  A January 31, 2000, VA treatment report evidences that 
the veteran was examined for hepatitis, which was found.  

5.  The RO received the veteran's request to reopen his claim 
of entitlement to service connection for hepatitis on August 
14, 2000.  

6.  Hepatitis C has been manifested throughout the period by 
reported fatigue, irritability, aggressiveness, and 
gastrointestinal disturbances.  

7.  Therapeutic measures include treatment with both 
interferon alpha and Rebetron(r) for a period from November 1, 
2001, through May 28, 2002.  

8.  At no time has moderate liver damage, liver cirrhosis, or 
malignancy of the liver been shown. 

9.  For a period beginning July 2, 2001, to November 1, 2001, 
and for the period beginning on May 29, 2002, neither dietary 
restriction, continuous medication, nor incapacitating 
episodes of at least two weeks, but less than 4 weeks, been 
shown.  

10.  For a period beginning November 1, 2001, through May 28, 
2002, neither anorexia, minor weight loss, hepatomegaly, nor 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period have been shown.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of 
January 31, 2000, for grant of service connection for 
hepatitis C are met.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.105, 3.155, 3.157, 3.400(r).  

2.  The criteria for a 10 percent schedular rating for 
hepatitis C for the period prior to November 1, 2001, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 
(2001).

2.  From November 1, 2001, through May 28, 2002, the criteria 
for a 30 percent schedular rating for hepatitis C are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2001).

3.  From May 29, 2002, the criteria for a 10 percent 
schedular rating for hepatitis C are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7354 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  The RO provided rating 
decisions, statement of the case, and a supplemental 
statement of the case.  VA sent VCAA notice letters in April 
and August 2001.  The documents provided notice of the law 
and governing regulations as well as the reasons for the 
determination made regarding his claims.  They told him what 
evidence is needed to substantiate the claims.  The Board 
remanded the case in November 2004 to comply with the VCAA 
and to have the RO consider newly submitted evidence.  The 
VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports and hearing transcripts are associated 
with the claims files.  All identified evidence has been 
accounted for to the extent possible.  38 U.S.C.A. 
§ 5103A(b)-(d) (West 2002 & Supp. 2005).

VA provided required VCAA notice subsequent to the initial 
adverse decision contrary to 38 U.S.C.A. § 5013A, which gives 
the veteran the right to a remand for readjudication.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Board did remand the case for compliance with the notice 
requirement.  Subsequently, in Short Bear v. Nicholson, 19 
Vet. App. 341, (2005), the United States Court of Appeals for 
Veterans Claims (CAVC) determined that only VA's failure to 
point out what evidence is needed to substantiate the claim 
would be unfairly prejudicial to the veteran. 

Earlier Effective Date 

In May 1994, the RO issued a rating decision that inter alia 
denied entitlement to service connection for hepatitis.  The 
June 1994 notice letter does not mention that service 
connection for hepatitis was denied, but the attached rating 
decision contains this information.  Notice of  appeal rights 
with pertinent instructions were attached.  The veteran did 
not appeal and the decision became final.  

Elsewhere in the May 1994 rating decision, a formal claim for 
compensation benefits was allowed.  

On March 15, 1996, the RO received a claim for "any and all 
conditions that I am eligible for service connection or 
increase."  The veteran did not specifically indicate intent 
to reopen a claim of service connection for hepatitis, 
however.  

Subsequently, the RO sent a VA Form 21-526, "Veterans 
Application for Compensation or Pension" to the veteran.  He 
completed the form and returned it to the RO on November 18, 
1996.  On the form, he requested service connection for eyes, 
ears, and a joint condition, but made no mention of 
hepatitis.  

In a notice of disagreement with another rating decision, 
which was received at the RO on August 14, 2000, the veteran 
clearly requested service connection for hepatitis C.  

The veteran underwent a VA compensation examination on 
October 4, 2000.  The relevant diagnosis was hepatitis C.  
Also, on October 4, 2000, the veteran again requested service 
connection for hepatitis C.  

In April 2001, the RO granted service connection for 
hepatitis C effective from October 4, 2000, based on a claim 
received on October 4, 2000.  

Analysis 

The effective date for service connection and compensation, 
based on a reopened claim supported by new and material 
evidence, is the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (r).  

With respect to the phrase "the date entitlement arose", 
the regulation has not clearly defined that term; however, 
the CAVC has stressed what that phrase does not mean.  In 
McGrath v. Gober, the CAVC offered the following:  

Thus, when an original claim for benefits is 
pending, as the Board found here, the date on 
which the evidence is submitted is irrelevant 
even if it was submitted over twenty years after 
the time period in question.  

McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

In McGrath, the Board had found the earliest date that a VA 
examiner had diagnosed PTSD as "the date entitlement arose" 
and used that date, rather than a much earlier date of 
receipt of claim, as the effective date for service 
connection.  Thus, the CAVC has demonstrated that the phrase 
"the date entitlement arose" is not the date that the 
physician offers the essential diagnosis.  

While the pending claim is based on a reopened claim, the 
CAVC guidance remains relevant.  The date that the physician 
offered the essential nexus opinion for hepatitis C is not 
that date that entitlement arose.  Moreover, in this case, 
the October 2000 VA examination report itself notes that 
hepatitic C arose during active military service over 25 
years earlier.  

Neither did enabling legislation become law on October 4, 
2000, on which to predicate a grant of benefits.  Service 
connection for hepatitis C for this veteran of peacetime 
active military service may be granted under authority of 
38 U.S.C.A. § 1131, which was enacted on September 2, 1958.  
Thus, there is no basis to conclude that entitlement to 
service connection benefits for hepatitis C did not arise 
prior to October 4, 2000.  

The Board must next consider what constitutes a claim and the 
date that the claim was filed.  The RO received three service 
connection claims subsequent to the final May 1994 decision.  
On March 15, 1996, the veteran clearly made an informal 
request for service connection; however, he did not divulge 
the disability for which he desired service connection.  

According to 38 C.F.R. § 3.155, an informal claim can be 
"any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . ."  However, "Such 
informal claim must identify the benefit sought."  In his 
March 15, 1996, claim, the veteran stated that he sought 
entitlement to service connection for "any and all 
conditions that I am eligible for service connection or for 
increase."  

Subsequently, the RO sent the veteran a VA Form 21-526, 
"Veterans Application for Compensation or Pension."  The 
veteran completed the form and returned it to the RO.  On the 
form, the veteran requested service connection for eyes, 
ears, and a joint condition.  He made no mention of 
hepatitis.  Thus, under 38 C.F.R. § 3.155, the March 15, 
1996, letter and a subsequently submitted formal application 
does not constitute a claim for service connection for 
hepatitis.

On August 14, 2000, and on October 4, 2000; however, the RO 
received claims from the veteran that did clearly request 
service connection for hepatitis.  However, these claims do 
not end the inquiry, because under certain circumstances, 
medical reports dated up to one year prior to a claim will be 
used as the date of the claim.  See 38 C.F.R. § 3.157.  

According to § 3.157, where specific requirements are met and 
under certain circumstances, a VA examination report, VA 
hospitalization report, or a private medical report will 
suffice as an informal claim if the report relates to a 
disability that establishes entitlement.  

According to § 3.157(b), the provisions will be used only 
where a formal claim for compensation has been allowed or a 
formal claim for compensation has been disallowed for the 
reason that the service-connected disability was not 
compensable in degree.  In this case, a formal claim for 
compensation was allowed in June 1994.  Because that 
requirement is met, then according to § 3.157(b) (1), the 
date of a VA outpatient examination will be accepted as the 
date of receipt of claim [emphasis added], if the further 
requirements set forth below are met.  

According to § 3.157(b)(1), these provisions apply only where 
such report relates to examination or treatment for a 
disability for which treatment has previously been 
established or where a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  The VA outpatient 
treatment report dated January 31, 2000, clearly relates to 
examination or treatment for chronic hepatitis C.  Moreover, 
the veteran requested that the RO reopen the hepatitis claim 
on August 14, 2000, and again on October 4, 2000, which are 
clearly within 1 year of the date of that report.  Thus, the 
specific requirements set forth at 38 C.F.R. § 3.157 are met 
in this case.  

Because the requirements of 38 C.F.R. § 3.157 are met with 
respect to the January 31, 2000, VA outpatient treatment 
report, the Board must accept it as the date of receipt of 
the claim to reopen the case.  

The Board also notes that where a prior final decision is 
found to be based on CUE, it will be reversed on amended.  
38 C.F.R. § 3.105.  In this case the veteran has not alleged 
that the prior final May 1994 rating decision that denied 
entitlement to service connection for hepatitis is based on 
CUE.  Thus, the Board need not address CUE in that decision.

After considering all the evidence of record, including the 
testimony, the Board finds that it favors the claim of 
entitlement to an effective date of January 31, 2000, for 
grant of service connection for hepatitis C.  The claim for 
an earlier effective date is therefore granted.  

Compensable Initial Rating for Hepatitis C

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the rating from the initial 
effective date forward rather than treating the claim as one 
for an increased rating.  Fenderson v. West, 12 Vet. App. 
119, 126-7 (1999).  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Evaluation of a disability 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on functional abilities.  38 C.F.R. § 4.10.

Hepatitis C has been rated noncompensably disabling for the 
entire appeal period, first under Diagnostic Code 7345 and 
later under Diagnostic Code 7354.  During the appeal period, 
38 C.F.R. § 4.114 underwent substantive revision effective 
July 2, 2001.  The RO mentioned both the earlier rating 
criteria and the revised rating criteria in a statement of 
the case (SOC) issued in December 2002.  

The Board will consider only the earlier rating criteria for 
that portion of the appeal period prior to July 2, 2001.  
From July 2, 2001, the Board will consider both criteria, 
applying whichever version is advantageous to the veteran.  
VAOPCGPREC 3-2000.   

Under Diagnostic Code 7345 (effective prior to July 2, 2001), 
infectious hepatitis, when healed and non-symptomatic, 
warrants a noncompensable evaluation.  A 10 percent 
evaluation requires demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent evaluation 
requires minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of a lesser degree 
and frequency than that required for a 60 percent evaluation, 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation requires moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  A 100 percent 
evaluation is warranted with marked liver damage, manifested 
by liver function tests, and marked gastrointestinal symptoms 
or with episodes of several weeks' duration, aggregating 
three or more a year, accompanied by disabling symptoms 
requiring rest therapy.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (effective prior to July 2, 2001).  

January 2000 VA outpatient treatment reports reflect testing 
for hepatitis C but do not reflect any relevant complaint or 
symptom.  According to an October 2000 VA liver disease 
compensation and pension examination report, the only 
identifiable complaint was fatigue.  Although the veteran 
also reported some morning kidney and bladder soreness, this 
was not attributed to hepatitis.  Liver functions tests were 
normal and liver damage was not shown.

An April 2001 VA treatment report reflects that there was no 
current hepatitis symptom.  A June 2001 report notes that 
hepatitis treatment would not be performed because of 
possible side effects.  

In August 2001, the veteran submitted medical articles 
addressing symptoms associated with hepatitis C and side 
effects of hepatitis medications.  An article notes that side 
effects of treatment can be severe.

An August 2001 VA computerized tomography (CT) study of the 
liver showed fatty infiltration but no enlargement or lesion.  

An October 3, 2001, VA outpatient treatment report reflects 
that the veteran was counseled on side effects of hepatitis 
treatment.  A registered nurse discussed the possibility that 
interferon would worsen the veteran's preexisting depressive 
symptoms and the possibility of hallucination and mental 
confusion.  The veteran remained receptive to interferon 
treatment.  

An October 30, 2001, VA gastroenterology examination report 
reflects that a recent liver biopsy for hepatitis C showed 
mild inflammation and very early fibrosis.  The 
gastroenterologist also cautioned that interferon treatment 
(which was to begin in one week) might cause a sarcoid flare-
up.   

A November 6, 2001 VA gastroenterology report notes that 
interferon treatment began.  The veteran weighed 185.2 
pounds.

On November 20, 2001, the veteran was examined by 
gastroenterology and admitted the routine side-effects of 
generalized fatigue, flu-like symptoms, and nausea.  He 
denied fever, chills, chest pain, rash, cough, shortness of 
breath, or seizure activity.  The liver was not enlarged or 
tender.  

A December 5, 2001, VA liver disease compensation examination 
report reflects that the veteran reported constipation, 
constant right upper quadrant pain, left upper quadrant pain, 
poor appetite, and vomiting three or four times per week.  
The veteran weighed 183 pounds and his maximum weight in the 
recent year was 190 pounds.  The report notes that a 
September 2001 liver biopsy showed hepatitis C with mild 
activity and minimal portal fibrosis.  Current liver function 
test was normal.

A December 18, 2001, VA gastroenterology report notes that 
there was no liver cirrhosis.  The veteran complained of 
myalgias with arthralgias, along with previously complained 
of nausea and other symptoms.  There was no indication of a 
sarcoidosis flare-up; however, the veteran's depression had 
worsened.  A VA psychiatrist prescribed Paxil(r) and 
Neurontin(r).  The veteran weighed 185.6 pounds.

A January 29, 2002, VA psychiatric note reflects that a 
diagnosis of depression not otherwise specified (NOS) was 
continued.  

A March 2002 VA general medical examination report reflects 
that Rebetron(r) and interferon treatment began in November 
2001.  The veteran complained of a skin rash that had become 
symptomatic since treatment began.  He also complained of 
depression, malaise, irritability, abdominal cramps, flatus, 
and nausea.  He reported weight loss since treatment began.  
The veteran claimed that he was not working due to depression 
and interferon.  

An April 2002 VA gastroenterology treatment report reflects 
continued generalized flu-like symptoms and arthralgia.  

An undated handwritten treatment log reflects that weekly 
interferon treatments began in November 2001 and continued up 
through April 23, 2002.  A related VA outpatient treatment 
report dated April 23, 2002, reflects that the veteran 
remained on standard interferon alpha-2b and ribavirin.  The 
report notes that the veteran was tolerating the treatment 
well except for complaints of nausea, vomiting, and decreased 
appetite.  A blood test was taken.  The report notes that if 
the test indicated certain results, then 6 additional months 
of treatment would be necessary.  Otherwise, if no response 
to interferon was shown, then the patient would be called and 
told to stop taking the drugs.  

A May 1, 2002, report reflects that tests indicated that 
interferon treatment should stop.  

A May 28, 2002, VA gastroenterology clinic report reflects 
that the veteran weighed 189 pounds.  

A May 28, 2002 VA mental health clinic report notes that 
interferon medication was discontinued because of no response 
to the treatment.  Neurontin(r) was discontinued because of an 
over-sedation effect. 

In July 2002, the veteran complained of low mood, low energy, 
anhedonia, and decreased appetite during a mental health 
evaluation.  A July 2002 VA gastroenterology report notes 
that the veteran was in a 6-month wash-out period before new 
hepatitis treatment could begin.  

In March 2003, the veteran testified that he had become more 
irritable since hepatitis was first diagnosed and that his 
attention span had suffered.  He testified that he had 
constant itching and dry skin.  He testified that he 
currently took Paxil(r), Wellbutrin(r), and Klonopin.  He 
testified that he had difficulty sleeping.  He also had back 
pain, low back pain, abdominal pain, indigestion, gas, and 
slow urination. 

In August 2004, the veteran testified at a video conference 
before the undersigned that his side effects of hepatitis C 
treatment included fatigue, aggressiveness, irritability, not 
getting along with others, skin rash, and depression.  He 
testified that he received treatment for these side effects 
at the Jackson VA Medical Center.

At the August 2004 video conference hearing, the veteran 
submitted medical articles that discuss risk factors for 
getting hepatitis.  He submitted copies of letters from a 
prospective employer, the Postal Service, and Office of 
Personnel Management, and he submitted a private medical 
report tending to link hepatitis to active service.  While 
the Postal Service letter indicates that the veteran would 
not be hirable, the evidence does not address the current 
severity of hepatitis.  

In October 2005, the veteran submitted VA treatment records; 
however, these had been considered earlier. 

From the above medical and lay evidence, the Board finds that 
hepatitis C has been manifested by reported fatigue, 
irritability, and gastrointestinal disturbances.  Therapeutic 
measures include treatment with both interferon and Rebetron(r) 
but only for a period from November 1, 2001, through May 28, 
2002.  At no time has moderate liver damage been shown such 
as to more nearly approximate the criteria of a 60 percent 
rating under the prior rating criteria.  

Thus, prior to November 1, 2001, the criteria for a 10 
percent schedular rating, and no higher, are more nearly 
approximated under the earlier version of Diagnostic Code 
7345.  For the period from November 1, 2001, through May 28, 
2002, the criteria for a 30 percent schedular rating are more 
nearly approximated under the earlier version due to the 
necessity of therapeutic measures during that time period.  
From May 29, 2002, the criteria for a 10 percent schedular 
rating, and no higher, are more nearly approximated under the 
earlier version. 

The Board must next consider the revised version of the 
rating criteria to determine whether a higher rating may be 
assigned. 

The revised version of the rating criteria has re-coded 
hepatitis under Diagnostic Code 7354.  Under the revised 
criteria, a 10 percent rating is warranted where there is 
serologic evidence of hepatitis C infection and the following 
signs and symptoms due to the hepatitis infection: 
intermittent fatigue, malaise, and anorexia or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less 
than two weeks, during the past 12 month period. 

A 20 percent rating is warranted for hepatitis C under the 
revised criteria when symptoms include daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms described above) 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12-month period. 

A 40 percent rating is warranted when symptoms include daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms 
described above) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period. 

A 60 percent rating is warranted when symptoms include daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms described above) 
having a total duration of at least six weeks during the past 
12-month period, but not occurring constantly. 

A 100 percent rating is warranted with near-constant 
debilitating symptoms (such as the symptoms described above).

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See 38 C.F.R. § 4.14).

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7345, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Note (3) Hepatitis B infection must be confirmed by serologic 
testing in order to evaluate it under diagnostic code 7345.

38 C.F.R. § 4.112, Diagnostic Code 7354 (2005).

Comparing the manifestations of hepatitis C for a period 
beginning July 2, 2001, to November 1, 2001, and for another 
period beginning on May 29, 2002, to the revised rating 
criteria, the Board finds that the criteria for a 20 percent 
schedular rating are not more nearly approximated.  This is 
because neither dietary restriction, continuous medication, 
nor incapacitating episodes of at least two weeks, but less 
than 4 weeks, during the previous 12-months have been shown.  

Comparing the manifestations of hepatitis C for a period 
beginning November 1, 2001, through May 28, 2002, with the 
revised rating criteria, the Board finds that the criteria 
for a 40 percent schedular rating are not more nearly 
approximated.  This is because neither anorexia, minor weight 
loss, hepatomegaly, nor incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period have been shown.  

Thus, overall, the prior rating criteria are more 
advantageous to the veteran and will be used.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors granting 
a 10 percent schedular rating for the period prior to 
November 1, 2001.  The evidence favors granting a 30 percent 
schedular rating from November 1, 2001, through May 28, 2002.  
Finally, the evidence favors granting a 10 percent schedular 
rating from May 29, 2002.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC 6-96. 


ORDER

An effective date of January 31, 2000, for grant of service 
connection for hepatitis C is granted.  

A 10 percent schedular rating for hepatitis C is granted for 
the period prior to November 1, 2001; a 30 percent schedular 
rating for hepatitis C is granted for the period on and after 
November 1, 2001, through May 28, 2002; and, a 10 percent 
schedular rating for hepatitis C is granted from May 29, 
2002.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


